DETAILED ACTION
1.	Claims 21-40 are currently pending. The effective filing date of the present application is 2/14/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Objections
3.	Claim 24 and 26 are objected to because of the following informalities:  
Claim 24 recites dependency on claim “223,” which appears to be a typo. For examination purposes examiner has interpreted the claim as being dependent on claim 23. 
Claim 26 recites dependency on claim “225,” which appears to be a typo. For examination purposes examiner has interpreted the claim as being dependent on claim 25. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 22, 25, 26, and 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Depending on a cancelled claim of 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of examination, claims 22, 25, and 28-30 will be dependent on claim 21.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,232,401. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim set is broader and uses synonym terms.
17/644556
11,232,401
Claim 21 (Similarly Claim 31)
Claim 1
A computerized system for determining item groupings for packaging, comprising:
A computerized system for determining item groupings for packaging, comprising:
at least one processor; and
at least one processor; and
at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising:
at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising:
receiving an order comprising at least one item;
receiving an order comprising at least one item;
searching at least one data store to determine a tag, a volume, and a weight for each item of the order;
searching at least one data store to determine a tag, volume, weight, and

an exclusion list associated with each item, wherein the exclusion list comprises a list of items that may not be in a same package as a hazardous item;

searching the at least one data store to determine a large purchase quantity associated with each item, and if so:

assigning a large purchase tag to items of a same type if a quantity of the items of the same type in the order exceeds a large purchase quantity associated with the items of the same type; wherein when items are sorted into a group based on the large

purchase tag, items are further sorted into a group of a same item type;
sorting the items into one or more groups based on the tags of the items;
sorting the items into groups based on the tags of the items;

performing an optimization process for each group of items having the same tag by:
and for each of the one or more groups: creating one or more data structures representing one or more packages; and
creating a data structure representing a first package of the group, the data structure being represented by a dictionary and comprising properties of the first package;
iteratively simulating packing a largest remaining item of the group until all items of the group have been packaged, comprising:
iteratively simulating packing a largest remaining item of the group into the first package, the simulating comprising:
simulating packing the largest remaining item of the group into a first package of the one or more packages, determining whether simulating packing the first package exceeds one or more thresholds, if the simulation into the first package exceeds at least one threshold of the one or more thresholds, simulating packing the largest remaining item of the group into one or more remaining packages of the one or more packages, determining whether simulating packing the remaining packages exceeds the one or more thresholds, and if the simulation into the remaining packages exceeds at least one threshold of the one or more thresholds, creating an additional data structure representing an additional package and simulating packing the largest remaining item of the group into the additional package.
provisionally adding the largest remaining item of the group to the dictionary as an element, determining the total volume and weight of all items in the dictionary, if the total volume or weight of all items in the dictionary exceeds a threshold, removing the largest remaining item, creating an additional data structure representing an additional package and represented by an additional dictionary, and iteratively simulating packing a largest remaining item until all items of the group are added to a dictionary,  if the simulating determines that an item from the exclusion

list is added to a dictionary, assigning the hazardous item to a different dictionary, and

iteratively simulating packing items having the large purchase tag by dividing a group having items of the same type into subgroups until a volume and a weight of each subgroup are less than or equal to a volume limit and a weight limit, respectively, of the first package or the additional package;

generating at least one list of items for the data structures representing packages; and

sending the generated list to a computer system for display, the list including at least one item identifier and at least one package identifier


Claim 22 (Similarly Claim 32)
Claim 2
The system of claim 20, wherein the one or more thresholds comprises at least one of a volume of the first package or a weight limit of the first package
The system of claim 1, wherein the threshold comprises at least one of a volume of the first package or a weight limit of the first package.


Claim 23 (Similarly Claim 33)
Claim 3
The system of claim 21, wherein the tags include fragile, standalone, or normal.
The system of claim 1, wherein the tags include fragile, standalone, or normal.


Claim 24 (Similarly Claim 34)
Claim 4
The system of claim 223, wherein the steps further comprise:
The system of claim 3, wherein the steps further comprise:
determining that the received order comprises at least one item associated with the standalone tag; and
determining that the received order comprises at least one item associated with the standalone tag; and
searching the at least one data store to determine a binding number associated with the at least one item having the standalone tag; wherein the one or more thresholds comprise the binding number.
searching the at least one data store to determine a binding number associated with the items having the standalone tag; wherein the threshold comprises the binding number.


Claim 29 (Similarly Claim 39)
Claim 5
The system of claim 20, wherein an item having a fragile tag indicates that an item volume for the item having the fragile tag comprises the volume of the item and the volume of added packaging material.
The system of claim 1, wherein an item from the order comprising at least one item having a fragile tag indicates that an item volume for the item having the fragile tag comprises the volume of the item and the volume of added packaging material.


Claim 30 (Similarly Claim 40)
Claim 6
The system of claim 20, wherein the steps further comprise:
 The system of claim 1, wherein the optimization process further comprises:
determining a volume and a weight of one or more items simulated to be packed in a last package of the group; and
determining a volume and a weight of one or more items from the order comprising at least one item simulated to be added to a last dictionary of the group; and
if the volume and the weight of the one or more items are less than a volume limit and a weight limit, respectively, of a smaller last package having a smaller volume than the last package, assigning the one or more items simulated into the last package to the smaller last package.
assigning the one or more items previously assigned to the last dictionary to a smaller last dictionary representing a smaller package having a smaller volume if the volume and the weight of the one or more items are less than a volume limit and a weight limit of the smaller package, respectively.





Claim 1

A computerized system for determining item groupings for packaging, comprising:

at least one processor; and

at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising:

receiving an order comprising at least one item;
Claim 27(Similarly Claims 28, 37, and 38). The system of claim 21, wherein the steps further comprise: searching the at least one data store to determine an exclusion list of items that may not be in a same package as a hazardous item; and
searching at least one data store to determine a tag, volume, weight, and an exclusion list associated with each item, wherein the exclusion list comprises a list of items that may not be in a same package as a hazardous item;


Claim 25. The system of claim 20, wherein the steps further comprise: searching the at least one data store to determine a large purchase quantity associated with each item of the order; and
searching the at least one data store to determine a large purchase quantity associated with each item, and if so:
Claim 25.  assigning a large purchase tag to items of a same type if a quantity of the items of the same type in the order exceeds a large purchase quantity associated with the items of the same type.
assigning a large purchase tag to items of a same type if a quantity of the items of the same type in the order exceeds a large purchase quantity associated with the items of the same type; wherein when items are sorted into a group based on the large

purchase tag, items are further sorted into a group of a same item type;

sorting the items into groups based on the tags of the items;

performing an optimization process for each group of items having the same tag by:

creating a data structure representing a first package of the group, the data structure being represented by a dictionary and comprising properties of the first package;

iteratively simulating packing a largest remaining item of the group into the first package, the simulating comprising:

provisionally adding the largest remaining item of the group to the dictionary as an element, determining the total volume and weight of all items in the dictionary, if the total volume or weight of all items in the dictionary exceeds a threshold, removing the largest remaining item, creating an additional data structure representing an additional package and represented by an additional dictionary, and iteratively simulating packing a largest remaining item until all items of the group are added to a dictionary,  if the simulating determines that an item from the exclusion
Claim 27(Similarly Claims 28, 37, and 38)if one of the simulation into the first package or into the remaining packages includes the hazardous item and at least one item included in the exclusion list of items, assigning the hazardous item to a different package of the one or more packages.
list is added to a dictionary, assigning the hazardous item to a different dictionary, and
Claim 26 (Similarly Claim 36) The system of claim 225, wherein the steps further comprise: iteratively simulating packing items having the large purchase tag by dividing a group having items of the same type into subgroups until a volume and a weight of each subgroup are less than or equal to a volume limit and a weight limit, respectively, of one or more packages.
iteratively simulating packing items having the large purchase tag by dividing a group having items of the same type into subgroups until a volume and a weight of each subgroup are less than or equal to a volume limit and a weight limit, respectively, of the first package or the additional package;

generating at least one list of items for the data structures representing packages; and

sending the generated list to a computer system for display, the list including at least one item identifier and at least one package identifier


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 21, 22, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. No. 9,082,148 to Oczkowski et al. (“Oczkowski”) in view of Pisinger1.

10.	With regards to claim 21 (similarly claim 31), Oczkowski disclosed the limitations of,
at least one processor (See [Col. 2, l. 36-45] discussing different processors that could be used.); and
at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor (See [Col. 2, l. 29-50] discussing different processors  and memories used to implement the system.), cause the at least one processor to perform steps comprising:
receiving an order comprising at least one item (See [Col. 2, l. 57-Col. 3, l. 9] discussing the user device communicating the desired order to the merchant system.);
searching at least one data store to determine a tag, a volume, and a weight for each item of the order (See Fig. 2, [Col. 3, l. 53-65] discussing the system retrieving a data structure of the inventory item including the weight and dimensional data regarding the inventory item, and [Col. 4, l. 42-55] discussing classifiers that can be included in the inventory item. The examiner is interpreting classifiers as tags.);
sorting the items into one or more groups based on the tags of the items (See [Col. 8, l. 4-23] discussing sorting by component of the product description and [Col. 4, l. 42-55] discussing classifiers that can be included in the inventory item.); and
for each of the one or more groups:
creating one or more data structures representing one or more packages (See [Col. 8, l. 4-23] discussing the product groupings as data structures and [Col. 6, l. 7-13 discussing UI components facilitating the grouping of products into product groups (132).); and
Oczkowski is silent on the limitation of,
iteratively simulating packing a largest remaining item of the group until all items of the group have been packaged, comprising:
simulating packing the largest remaining item of the group into a first package of the one or more packages,
determining whether simulating packing the first package exceeds one or more thresholds, 
if the simulation into the first package exceeds at least one threshold of the one or more thresholds, simulating packing the largest remaining item of the group into one or more remaining packages of the one or more packages, 
determining whether simulating packing the remaining packages exceeds the one or more thresholds, and
if the simulation into the remaining packages exceeds at least one threshold of the one or more thresholds, creating an additional data structure representing an additional package and simulating packing the largest remaining item of the group into the additional package.
However, Pisinger teaches at [p. 5] that it would have been obvious to one of ordinary skill in the packaging art to include iteratively simulating packing a largest remaining item of the group until all items of the group have been packaged, comprising:  simulating packing the largest remaining item of the group into a first package of the one or more packages, determining whether simulating packing the first package exceeds one or more thresholds, if the simulation into the first package exceeds at least one threshold of the one or more thresholds, simulating packing the largest remaining item of the group into one or more remaining packages of the one or more packages, determining whether simulating packing the remaining packages exceeds the one or more thresholds, and if the simulation into the remaining packages exceeds at least one threshold of the one or more thresholds, creating an additional data structure representing an additional package and simulating packing the largest remaining item of the group into the additional package (See [p. 5] discussing the heuristic algorithm used in stacking layers of boxes in a wall based on the ranking rule using largest size of the largest box with the smallest dimensions to start a new wall after the first wall is completed by normalized depth of layers. Examiner is interpreting the walls/horizontal stripes as an additional packaging.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski to include iteratively simulating packing a largest remaining item of the group until all items of the group have been packaged, comprising:  simulating packing the largest remaining item of the group into a first package of the one or more packages, determining whether simulating packing the first package exceeds one or more thresholds, if the simulation into the first package exceeds at least one threshold of the one or more thresholds, simulating packing the largest remaining item of the group into one or more remaining packages of the one or more packages, determining whether simulating packing the remaining packages exceeds the one or more thresholds, and if the simulation into the remaining packages exceeds at least one threshold of the one or more thresholds, creating an additional data structure representing an additional package and simulating packing the largest remaining item of the group into the additional package, as disclosed by Pisinger. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of boxes needed (Pisinger [p. 5]).  
	
11.	With regards to claim 22 (similarly claim 32), Oczkowski is silent on the limitations of,
wherein the one or more thresholds comprises at least one of a volume of the first package or a weight limit of the first package.
However, Pisinger teaches at [p. 5] that it would have been obvious to one of ordinary skill in the packaging art to include the one or more thresholds comprises at least one of a volume of the first package or a weight limit of the first package (See [p. 5] discussing the heuristic algorithm used in stacking layers of boxes in a wall based on the ranking rule using largest size of the largest box with the smallest dimensions to start a new wall after the first wall is completed by normalized depth of layers.).
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski to include the one or more thresholds comprises at least one of a volume of the first package or a weight limit of the first package, as disclosed by Pisinger. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of boxes needed (Pisinger [p. 5]).  
	


12.	Claims 23-26, 30, 33-36, and 40 are rejected under 35 U.S.C. 103 as being unpatenable by Oczkowski and Pisinger in view of U.S. Pat. No. 7,979,359 Young et al. (“Young”).

13.	With regards to claim 23 (similarly claim 33), Oczkowski and Pisinger are silent on the limitations of,
wherein the tags include fragile, standalone, or normal.
However, Young teaches at [Col. 12, l. 50-55] and [Col. 14, l. 34-67] that it would have been obvious to one of ordinary skill in the packaging art to include the tags include fragile, standalone, or normal (See [Col. 14, l. 34-67] discussing the identification of a fragile item and giving it special packaging instructions and [Col. 12, l. 50-55] discussing the shipment data including instructions to ship an individual item. The examiner is interpreting the shipment of an individual item as a standalone tag.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski and Pisinger to include the tags include fragile, standalone, or normal, as disclosed by Young. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate efficient and/or cost-effective operations in a materials handling facility. (Young [Col. 2, l. 38-40]).  
	
14.	With regards to claim 24 (similarly claim 34), Oczkowski and Pisinger are silent on the limitations of,
determining that the received order comprises at least one item associated with the standalone tag; and
searching the at least one data store to determine a binding number associated with the at least one item having the standalone tag; 
wherein the one or more thresholds comprise the binding number.
However, Young teaches at [Col. 12, l. 50-55] that it would have been obvious to one of ordinary skill in the packaging art to include determining that the received order comprises at least one item associated with the standalone tag; and searching the at least one data store to determine a binding number associated with the at least one item having the standalone tag;  wherein the one or more thresholds comprise the binding number (See [Col. 12, l. 50-55] discussing the shipment data including instructions to ship an individual item. The examiner is interpreting the shipment of an individual item as a standalone tag. Examiner notes in this example the threshold is 1 for items within the container; therefore, the binding would be 1 also.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski and Pisinger to include determining that the received order comprises at least one item associated with the standalone tag; and searching the at least one data store to determine a binding number associated with the at least one item having the standalone tag;  wherein the one or more thresholds comprise the binding number, as disclosed by Young. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate efficient and/or cost-effective operations in a materials handling facility. (Young [Col. 2, l. 38-40]).  

15.	With regards to claim 25 (similarly claim 35), Oczkowski and Pisinger are silent on the limitations of,
searching the at least one data store to determine a large purchase quantity associated with each item of the order; and
assigning a large purchase tag to items of a same type if a quantity of the items of the same type in the order exceeds a large purchase quantity associated with the items of the same type.
However, Young teaches at [Col. 9, l. 61-Col. 10, l. 18] that it would have been obvious to one of ordinary skill in the packaging art to include searching the at least one data store to determine a large purchase quantity associated with each item of the order; and assigning a large purchase tag to items of a same type if a quantity of the items of the same type in the order exceeds a large purchase quantity associated with the items of the same type (See [Col. 9, l. 61-Col. 10, l. 18] discussing the identification of a large order and assigning benefits to the grouping.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski and Pisinger to include searching the at least one data store to determine a large purchase quantity associated with each item of the order; and assigning a large purchase tag to items of a same type if a quantity of the items of the same type in the order exceeds a large purchase quantity associated with the items of the same type, as disclosed by Young. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate efficient and/or cost-effective operations in a materials handling facility. (Young [Col. 2, l. 38-40]).  

16.	With regards to claim 26 (similarly claim 36), Oczkowski is silent on the limitations of,
iteratively simulating packing items by dividing a group having items of the same type into subgroups until a volume and a weight of each subgroup are less than or equal to a volume limit and a weight limit, respectively, of one or more packages.
However, Pisinger teaches at [p. 5] that it would have been obvious to one of ordinary skill in the packaging art to include iteratively simulating packing items by dividing a group having items of the same type into subgroups until a volume and a weight of each subgroup are less than or equal to a volume limit and a weight limit, respectively, of one or more packages (See [p. 5] discussing the heuristic algorithm used in stacking layers of boxes in a wall based on the ranking rule using largest size of the largest box with the smallest dimensions to start a new wall after the first wall is completed by normalized depth of layers. Examiner is interpreting the walls/horizontal stripes as an additional packaging.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski to include iteratively simulating packing items by dividing a group having items of the same type into subgroups until a volume and a weight of each subgroup are less than or equal to a volume limit and a weight limit, respectively, of one or more packages, as disclosed by Pisinger. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of boxes needed (Pisinger [p. 5]).  
Oczkowski and Pisinger silent on the limitations of,
having the large purchase tag 
However, Young teaches at [Col. 12, l. 50-55] and [Col. 14, l. 34-67] that it would have been obvious to one of ordinary skill in the packaging art to include having the large purchase tag (See [Col. 9, l. 61-Col. 10, l. 18] discussing the identification of a large order and assigning benefits to the grouping.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski and Pisinger to include having the large purchase tag, as disclosed by Young. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate efficient and/or cost-effective operations in a materials handling facility. (Young [Col. 2, l. 38-40]).  

17.	With regards to claim 30 (similarly claim 40), Oczkowski and Pisinger are silent on the limitations of,
determining a volume and a weight of one or more items simulated to be packed in a last package of the group; and
if the volume and the weight of the one or more items are less than a volume limit and a weight limit, respectively, of a smaller last package having a smaller volume than the last package, assigning the one or more items simulated into the last package to the smaller last package.
However, Young teaches at [Col. 5, l. 20-55] that it would have been obvious to one of ordinary skill in the packaging art to include determining a volume and a weight of one or more items simulated to be packed in a last package of the group; and if the volume and the weight of the one or more items are less than a volume limit and a weight limit, respectively, of a smaller last package having a smaller volume than the last package, assigning the one or more items simulated into the last package to the smaller last package (See [Col. 1, l. 20-40] discussing evaluating items based on weight and dimensions then making suggestions of grouping or containers based on weight and dimensions limitations.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski and Pisinger to include determining a volume and a weight of one or more items simulated to be packed in a last package of the group; and if the volume and the weight of the one or more items are less than a volume limit and a weight limit, respectively, of a smaller last package having a smaller volume than the last package, assigning the one or more items simulated into the last package to the smaller last package, as disclosed by Young. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate efficient and/or cost-effective operations in a materials handling facility. (Young [Col. 2, l. 38-40]).  
18.	Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatenable by Oczkowski, Pisinger, and Young in view of U.S. Pat. No. 9,926,131 Lehmann (“Lehmann”).

19.	With regards to claim 29 (similarly claim 39), Oczkowski and Pisinger are silent on the limitations of,
wherein an item having a fragile tag indicates 
However, Young teaches at [Col. 12, l. 50-55] and [Col. 14, l. 34-67] that it would have been obvious to one of ordinary skill in the packaging art to include the tags include fragile, standalone, or normal (See [Col. 14, l. 34-67] discussing the identification of a fragile item and giving it special packaging instructions and [Col. 12, l. 50-55] discussing the shipment data including instructions to ship an individual item. The examiner is interpreting the shipment of an individual item as a standalone tag.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski and Pisinger to include the tags include fragile, standalone, or normal, as disclosed by Young. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate efficient and/or cost-effective operations in a materials handling facility. (Young [Col. 2, l. 38-40]).  
Oczkowski, Pisinger and Young are silent on the limitations of,
that an item volume for the item having the fragile tag comprises the volume of the item and the volume of added packaging material.
However, Lehmann teaches at [Col. 20, l. 21-35] that it would have been obvious to one of ordinary skill in the packaging art to include that an item volume for the item having the fragile tag comprises the volume of the item and the volume of added packaging material (See [Col. 20, l. 21-35] discussing that depending on the item including the packaging material in the dimensional considerations.). 
Therefore, it would have been obvious for one of ordinary skill in the packaging art before the effective filing date of the claimed invention to have modified the teachings of Oczkowski, Pisinger and Young to include that an item volume for the item having the fragile tag comprises the volume of the item and the volume of added packaging material, as disclosed by Lehmann. One of ordinary skill in the art would have been motivated to make this modification in order to select the appropriate container size (Lehmann [Col. 20, l. 21-35]).  
	
	

Allowable Subject Matter over Prior Art
20.	The reason for allowability over the prior art of claims 27, 28, 37, and 38 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Neither Oczkowski (US 9082148) nor Young (US 7979359) nor Pisinger nor Lehmann (US 9926131) teach the computer-implemented methods for the processing of an order based on a tag, volume, weight, and an exclusion list; then the sorting of the items by tags and optimizing the packing of similar tags by weight, volume and the exclusion list to prevent hazardous items from being packaged together for a data structure, then iteratively simulating packing using the largest item until a threshold is exceeded for a data structure, sending the list of the data structure for packing to a display. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant's claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pisinger, David "Heuristics for the container loading problem" European Journal of Operational Research Volume 141, Issue 2, 1 September 2002, Pages382-392 (Year:2002)